Per CuRiam.
The trial was conducted in accordance with the law as established by the decisions of this Court. While appellant brings forward thirty-one assignments of error, they relate to incidents of the trial rather than to basic principles of law.
Upon conflicting evidence, the amount of compensation to which respondents Turner were entitled was determined by the jury. Careful consideration fails to disclose error sufficiently prejudicial to petitioner to require a new trial. Having reached this conclusion, it would serve no useful purpose to discuss in detail the background and particulars of the several assignments.
No error.